J-S62006-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHAWN WRIGHT                               :
                                               :
                       Appellant               :   No. 249 EDA 2018

                Appeal from the PCRA Orders of January 2, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0005223-2015,
              CP-51-CR-0006553-2015, CP-51-CR-0006554-2015,
              CP-51-CR-0013452-2011, CP-51-CR-0016419-2009


BEFORE: LAZARUS, J., McLAUGHLIN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY LAZARUS, J.:                          FILED DECEMBER 20, 2018

       Shawn Wright appeals from the orders,1 entered in the Court of

Common Pleas of Philadelphia County, dismissing his petition filed pursuant

to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. Upon

careful review, we affirm.

       The PCRA court set forth the procedural history of this matter as follows:

       On December 22, 2016, [Wright] filed a pro se petition pursuant
       to the [PCRA]. The petition pertained to [five separate docket
____________________________________________


1 Wright was convicted at five separate docket numbers. Although he filed a
single PCRA petition, in dismissing the petition, the PCRA court issued five
separate orders—one at each docket number. Wright filed a single notice of
appeal as to all five orders. Recently, in Commonwealth v. Walker, 185
A.3d 969 (Pa. 2018), our Supreme Court prospectively held that, where an
appeal arises from more than one lower court docket, separate notices of
appeal must be filed for each docket number. However, because the notice
of appeal in this matter was filed prior to the Court’s June 1, 2018 decision in
Walker, we need not quash the appeal.
J-S62006-18


       numbers]. With respect to those cases, on March 21, 2016,
       [Wright] appeared before this [c]ourt and entered [] negotiated
       guilty pleas to aggravated assault, graded as a felony of the first
       degree, criminal conspiracy, and possession of a firearm
       prohibited as of CP-51-CR-0006553-2015[;] aggravated assault,
       graded as a felony of the first degree, as of CP-51-CR-0006554-
       2015[;] and possession of a firearm prohibited as of CP-51-CR-
       0005223-2015, in exchange for which he received a negotiated
       aggregate sentence of seven to twenty years’ incarceration.

       With regard to the other two cases[,] CP-51-CR-0013452-2011
       and CP-51-CR-0016419-2009, [Wright] appeared before the
       Honorable Roxanne Covington of the Court of Common Pleas of
       Philadelphia County on December 28, 2011, and entered
       negotiated guilty pleas in both cases to charges of possession of
       a controlled substance with intent to deliver (hereinafter PWID)
       and possession of a controlled substance[,] for which he received
       concurrent negotiated sentences of eleven and one-half to twenty-
       three months’ incarceration[,] followed by three years’ reporting
       probation in both cases[.] Subsequent thereto, [Wright] was
       accused of violating his probation in both of these matters. Both
       cases were later adopted by this [c]ourt after Judge Covington
       relinquished jurisdiction for purposes of having this [c]ourt
       convene a violation of probation hearing in those matters. This
       [c]ourt held that hearing on March 21, 2016, the same day the
       guilty plea hearing was held in the other cases. At the conclusion
       of the hearing, this [c]ourt revoked probation in both cases and
       imposed two new sentences of three to eight years’ incarceration
       on the PWID charges, which sentences were ordered to run
       concurrently with each other and with the sentence of seven to
       twenty years’ incarceration imposed in the [other] matters.

PCRA Court Opinion, 1/23/18, at 1-2.

       Wright did not appeal any of his judgments of sentence. Instead, on

December 22, 2016, he filed the instant PCRA petition.         The PCRA court

appointed counsel, who filed a Turner/Finley2 “no-merit” letter on August


____________________________________________


2Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

                                           -2-
J-S62006-18



24, 2017, as well as a motion to withdraw as counsel. On August 29, 2017,

the court issued notice of its intent to dismiss Wright’s petition pursuant to

Pa.R.Crim.P. 907, to which Wright submitted multiple pro se responses. In

one response, Wright indicated that he had not received a copy of counsel’s

no-merit letter. Wright ultimately received the no-merit letter on September

18, 2017. Brief of Appellant, at 10. By order dated September 26, 2017, the

PCRA court granted Wright until October 27, 2017, to file a response to the

court’s Rule 907 notice. Thereafter, Wright filed responses and counsel filed

a supplemental Turner/Finley no-merit letter, addressing an additional issue

Wright raised in one of his pro se filings. On January 2, 2018, the PCRA court

issued an order dismissing Wright’s petition and granting counsel’s motion to

withdraw. This pro se appeal follows, in which Wright raises the following

issues, verbatim, for our review:

      1. Did the PCRA court err when it issued two [b]oilerplate
      [n]otices [i]ntending to [d]ismiss, where the PCRA court merely
      adopted     PCRA    [c]ounsel’s   [n]o-[m]erit  letter   without
      independently reviewing the record and giving adequate reasons
      as to why [Wright’s] claims were without arguable merit, etc.?

      2. Did the PCRA [c]ourt err when it stated that PCRA [c]ounsel
      deemed [Wright’s] claims as meritless, when in fact, PCRA
      [c]ounsel ONLY stated that the prejudice prong was not met in
      PCRA [c]ounsel’s [s]upplemental [n]o-[m]erit letter, etc.?

      3. Did the PCRA [c]ourt err when it permitted PCRA [c]ounsel to
      withdraw after PCRA [c]ounsel failed to file an amended PCRA
      [p]etition even though PCRA counsel proved that [Wright’s]
      [d]ouble [j]eopardy claim had merit in PCRA counsel’s
      [s]upplemental [n]o-[m]erit letter; and where PCRA counsel failed
      to properly address each and every claim which [Wright]
      attempted to raise and have reviewed by the PCRA [c]ourt thereby


                                    -3-
J-S62006-18


       making PCRA counsel’s [n]o-[m]erit letter legally deficient and
       incomplete, etc.?

       4. Did the PCRA [c]ourt err when it determined that [Wright] was
       not prejudiced, and suffered no harm as a result of PCRA counsel
       failing to provide [Wright] with a copy of PCRA counsel’s [n]o-
       [m]erit letter in a timely manner, etc.?

       5. Did the PCRA [c]ourt err when it determined that [p]lea counsel
       was not ineffective for failing to object to the [s]tatutory
       [m]aximum sentences and argue for lesser sentences, although
       [p]lea counsel sought lesser sentences on other grounds, etc.?

       6. Did the PCRA [c]ourt err when it determined that PCRA counsel
       was not ineffective for telling [Wright] that there was no possible
       way to receive any lesser sentences, either resulting from a loss
       of trial, a better plea deal, or an [o]pen [p]lea, etc.?

       7. Did the PCRA [c]ourt err when it determined that [p]lea counsel
       was not ineffective for failing to inform [Wright] that a mandatory
       [d]eadly [w]eapon [e]nhancement was structured into [Wright’s]
       negotiated plea, where [Wright] would not have agreed to such a
       negotiated plea had [he] been properly informed, etc.?

       8. Did the PCRA [c]ourt err when it allowed PCRA counsel to
       consult with [Wright’s] [p]lea counsel off the record concerning
       [Wright’s] claims, when an [e]videntiary [h]earing should have
       been held to determine if [p]lea counsel was ineffective or not, as
       that is the appropriate way to adjudicate [Wright’s] claims which
       have arguable merit, etc.?

       9. Did the PCRA [c]ourt err when it determined that [Wright’s]
       sentences for [a]ggravated [a]ssault did not violate the [d]ouble
       [j]eopardy clause and Campana[3] [r]ule, etc.?

       10. Did the PCRA [c]ourt err when it determined that [Wright’s]
       sentence for [a]ggravated [a]ssault and [c]onspiracy [to commit]
       [a]ggravated [a]ssault were not illegally imposed in accordance
       with 42 Pa.C.S. [§] 9714, etc.?

       11. Did the PCRA [c]ourt err when it determined that [Wright’s]
       sentences for illegal firearm possession were not illegally imposed
____________________________________________


3Commonwealth v. Campana, 304 A.2d 432 (Pa. 1973), vacated, 414 U.S.
808 (1973) (Campana I ), on remand, 314 A.2d 854, cert. denied, 417 U.S.
969 (1974) (Campana II ).

                                           -4-
J-S62006-18


      in accordance with an unconstitutional mandatory minimum
      statute, 42 Pa.C.S. [§] 9712, etc.?

      12. Did the PCRA [c]ourt err when it determined that adequate
      reasons were stated on [Wright’s] [g]uideline [s]entencing
      [f]orms for sentencing [him] outside of the guidelines and in the
      aggravated range, although the [s]entencing [c]ourt merely
      adopted the Commonwealth’s reasons for the sentences imposed,
      etc.?

      13. Did the PCRA [c]ourt err when it determined that the
      [s]entencing [c]ourt stated adequate reasons on the record for
      sentencing [Wright] in the aggravated range for [a]ggravated
      [a]ssault, and outside of the guideline range altogether for
      [c]onspiracy [to commit] [a]ggravated [a]ssault, etc.?

      14. Did the PCRA [c]ourt err when it determined that the
      [s]entencing [c]ourt did not have to proffer reasons on the record
      for failing to order a [p]re-[s]entence [i]nvestigation [r]eport,
      etc.?

Brief of Appellant, at 2-5 (renumbered for ease of disposition).

      We begin by noting our standard of review in this matter.

      On appeal from the denial of PCRA relief, our standard of review
      calls for us to determine whether the ruling of the PCRA court is
      supported by the record and free of legal error. The PCRA court’s
      findings will not be disturbed unless there is no support for the
      findings in the certified record.     The PCRA court’s factual
      determinations are entitled to deference, but its legal
      determinations are subject to our plenary review.

Commonwealth v. Nero, 58 A.3d 802, 805 (Pa. Super. 2012) (internal

citations omitted).

      Wright first claims that the PCRA court erred when it issued two

“boilerplate” notices of intent to dismiss. Wright asserts that the PCRA court

should have independently reviewed the record and provided adequate

reasons as to why his claims were meritless. He is entitled to no relief.

      Rule 907 provides, in relevant part, as follows:

                                     -5-
J-S62006-18


      (1) the judge shall promptly review the petition, any answer by
      the attorney for the Commonwealth, and other matters of record
      relating to the defendant’s claim(s). If the judge is satisfied from
      this review that there are no genuine issues concerning any
      material fact and that the defendant is not entitled to post-
      conviction collateral relief, and no purpose would be served by any
      further proceedings, the judge shall give notice to the parties of
      the intention to dismiss the petition and shall state in the notice
      the reasons for the dismissal. The defendant may respond to the
      proposed dismissal within 20 days of the date of the notice. The
      judge thereafter shall order the petition dismissed, grant leave to
      file an amended petition, or direct that the proceedings continue.

Pa.R.Crim.P. 907(1).

      Here, the PCRA court issued a Rule 907 notice in which it informed

Wright that “[y]our attorney has determined that the issues in your pro se

Post Conviction Relief Act petition are without merit. Counsel’s letter pursuant

to [Turner/Finley] is attached.”          Rule 907 Notice, 11/28/17.          In

Commonwealth v. Ousley, 21 A.3d 1238 (Pa. Super. 2011), this Court

deemed such a notice satisfactory. In that case, the PCRA court issued a Rule

907 notice indicating its intent to dismiss the appellant’s PCRA petition “for

the reasons discussed in counsel’s no-merit letter[.]” Id. at 1246. There,

counsel’s no-merit letter “discussed at length the fact Appellant’s claims

presented in his pro se PCRA petition were waived by virtue of the fact he pled

guilty and failed to file a timely direct appeal in which the substantive claims

could have been presented.”       Id.    Those reasons mirrored the reasons

provided in support of the PCRA court’s order dismissing Ousley’s petition.

      Likewise, here, the PCRA court’s Rule 907 notice specifically referenced

counsel’s no-merit letter, which it attached as an exhibit to the Rule 907



                                        -6-
J-S62006-18



notice.   In its opinion, the PCRA court independently reviewed the record,

addressed the issues raised by Wright in his pro se filings, and concluded that

Wright’s claims were meritless.

      The cases cited by Wright are inapposite.           Two of those cases,

Commonwealth v. Feighery, 661 A.2d 437 (Pa. Super. 1995), and

Commonwealth v. Morris, 684 A.2d 1037 (Pa. 1996), involve scenarios in

which the PCRA failed altogether to issue notices of intent to dismiss. Neither

Commonwealth         v.   Williams,    732    A.2d   1167     (Pa.   1999),    nor

Commonwealth v. Bennett, 462 A.2d 772 (Pa. Super. 1993), address issues

concerning notices of intent to dismiss. In Commonwealth v. Rush, 838

A.2d 651 (Pa. 2003), and Commonwealth v. Williams, 782 A.2d 517 (Pa.

2001), the PCRA court’s notices gave no indication whatsoever of the reasons

for dismissal. In light of the foregoing, Wright’s first claim is meritless.

      Wright’s next claim involves the manner in which PCRA counsel and the

PCRA court addressed the numerous claims of ineffectiveness of counsel

raised in his pro se PCRA petiton. Specifically, Wright argues that the PCRA

court erred in denying him a hearing because, in evaluating Wright’s claims in

his no-merit letter, PCRA counsel did not reach the merits of each prong of

the ineffectiveness test and, instead, concluded only that Wright was not

entitled to relief because he could not prove prejudice.         Because Wright

incorrectly construes the three-part test for ineffectiveness, his claim is

without merit.

      When an ineffectiveness claim is raised,

                                      -7-
J-S62006-18


       a PCRA petitioner will be granted relief only when he proves, by a
       preponderance of the evidence, that his conviction or sentence
       resulted from the ineffective assistance of counsel which, in the
       circumstances of the particular case, so undermined the truth-
       determining process that no reliable adjudication of guilt or
       innocence could have taken place. Counsel is presumed effective,
       and to rebut that presumption, the PCRA petitioner must
       demonstrate that counsel’s performance was deficient and that
       such deficiency prejudiced him. In Pennsylvania, we have refined
       the Strickland[4] performance and prejudice test into a three-part
       inquiry. Thus, to prove counsel ineffective, the petitioner must
       show that: (1) his underlying claim is of arguable merit; (2)
       counsel had no reasonable basis for his action or inaction; and (3)
       the petitioner suffered actual prejudice as a result. If a petitioner
       fails to prove any of these prongs, his claim fails.

Commonwealth v. Spotz, 84 A.3d 294, 311 (Pa. 2014) (internal citations,

quotation marks, and brackets omitted) (emphasis added).

       Moreover, the right to an evidentiary hearing on a post-conviction

petition is not absolute. Commonwealth v. Granberry, 644 A.2d 204, 208

(Pa. Super. 1994).        “A PCRA court may decline to hold a hearing if the

petitioner’s claim is patently frivolous and is without a trace of support in

either the record or from other evidence.” Id.

       Here, PCRA counsel reviewed each of Wright’s ineffectiveness claims

and concluded that none of the underlying claims was meritorious and, thus,

Wright suffered no prejudice.             The PCRA court, after performing an

independent review, agreed with counsel’s assessments.               Because an

ineffectiveness claim fails if the petitioner is unable to prove any one of the

three prongs of the ineffectiveness test, Spotz, supra, once counsel and the

____________________________________________


4   Strickland v. Washington, 466 U.S. 668 (1984).

                                           -8-
J-S62006-18



court concluded that one prong was not satisfied, it was unnecessary to

address the remaining prongs.      Wright’s claims lacked merit and had no

support in the record. Thus, the court acted within its discretion in dismissing

his petition without an evidentiary hearing. Granberry, supra.

      Next, Wright claims that the PCRA court erred in permitting PCRA

counsel to withdraw where counsel failed to properly address every claim

Wright raised in his pro se petition, in particular, a double jeopardy claim.

This claim is meritless. First, counsel did, in fact, address Wright’s double

jeopardy claim in the supplemental Turner/Finley letter filed on November

28, 2017. Second, in his appellate brief, Wright fails to specify which other

claims he believes PCRA counsel failed to address in his no-merit letters. “It

is not this Court’s responsibility to comb through the record seeking the factual

underpinnings of Appellant’s claim.” Commonwealth v. Williams, 176 A.3d

298, 306 (Pa. Super. 2017). See Pa.R.A.P. 2119(c) (“If reference is made to

. . . any . . . matter appearing in the record, the argument must set forth . . .

a reference to the place in the record where the matter referred to appears.”).

See also Commonwealth v. Harris, 979 A.2d 387, 393 (Pa. Super. 2009)

(“When an allegation is unsupported by any citation to the record, such that

this Court is prevented from assessing this issue and determining whether

error exists, the allegation is waived for purposes of appeal.”). Accordingly,

Wright has waived review of the remainder of this undeveloped claim.

      Next, Wright asserts that the PCRA court erred when it determined that

Wright was not prejudiced by the fact that PCRA counsel failed to provide him

                                      -9-
J-S62006-18



a copy of counsel’s no-merit letter in a timely manner. This claim is patently

meritless.

      Here, counsel was apparently provided with an incorrect inmate number

for Wright. As a result, Wright did not initially receive a copy of the no-merit

letter sent to him by counsel. However, after Wright contacted the PCRA court

to inform it of this fact, the court ensured that Wright received a copy of the

letter. Wright concedes that he did, in fact, receive the letter on September

18, 2017. See Brief of Appellant, at 10. Thereafter, on September 26, 2017,

the PCRA court issued an order granting Wright an extension, until October

27, 2017, to respond to the court’s Rule 907 notice of intent to dismiss. Thus,

Wright had 39 days to respond to counsel’s no-merit letter, which is 19 days

more than required under Rule 907. As Wright cannot establish that he was

prejudiced by the delay, he is entitled to no relief.

      We address Wright’s next two claims together. These claims involve the

alleged ineffectiveness of plea counsel for (1) failing to argue at sentencing

that Wright should receive less than the statutory maximum sentence, and

(2) advising Wright that there was no possible way to receive a lesser

sentence. Wright’s claims are belied by the record.

       In order to invalidate a plea on the basis of ineffectiveness of counsel,

a petitioner must plead and prove that the ineffectiveness caused an

involuntary or unknowing plea. Commonwealth v. D'Collanfield, 805 A.2d

1244, 1246 (Pa. Super. 2002). When the record clearly demonstrates that a

guilty plea colloquy was conducted, during which it becomes evident that the

                                     - 10 -
J-S62006-18



defendant understood the nature of the charges against him, the voluntariness

of the plea is established. Commonwealth v. McCauley, 797 A.2d 920, 922

(Pa. Super. 2001). At a minimum, a plea colloquy must inform a defendant

of: (1) the nature of the charges; (2) the factual basis for the plea; (3) the

right to be tried by a jury; (4) the presumption of innocence; (5) the

permissible range of sentences; and (6) the fact that the judge is not bound

by the terms of any plea agreement. Commonwealth v. Bedell, 954 A.2d

1209, 1212 (Pa. Super. 2008).       During the course of a plea colloquy, a

defendant has a duty to answer questions truthfully and cannot later assert

that he lied under oath. Commonwealth v. Turetsky, 925 A.2d 876 (Pa.

Super. 2007).

      Based on the record before us, Wright is unable to demonstrate that his

plea was involuntary. At Wright’s guilty plea/sentencing hearing, the court

engaged in a colloquy with Wright in which it discussed the above

requirements. See generally, N.T. Guilty Plea/Sentencing, 3/21/16. Most

relevant to this claim, the court advised Wright that, if convicted at trial, he

faced a maximum aggregate sentence of 50 years. Id. at 4. Wright indicated

his understanding of that fact, as well as of the fact that, as a result of the

negotiated plea agreement, he would receive an aggregate sentence of 7 to

20 years. Id. Wright affirmed that no other promises or threats had been

made to him and that his current probation would be affected by his plea. Id.

at 7. He acknowledged that he was satisfied with counsel’s representation,

id., and that he had read and signed the written guilty plea colloquies. Id. at

                                     - 11 -
J-S62006-18



7-8.   In signing the written colloquies, Wright affirmed that no one had

promised him anything or threatened or forced him to plead guilty. Written

Plea Colloquy, 3/21/16, at 1. He also acknowledged the possible maximum

sentences and the agreed-upon aggregate sentence recommendation.              Id.

Finally, Wright acknowledged that he had had sufficient time to confer with

his attorney and that the decision to plead guilty was his alone. Id. at 3.

       In light of the statements made by Wright on the record at his guilty

plea/sentencing hearing, as well as in his written colloquies, it is readily

apparent that his plea was entered knowingly, voluntarily and intelligently and

was not the result of any alleged promises made by counsel.          Moreover,

because the plea was negotiated and Wright agreed to the terms of his

sentence, Wright’s counsel cannot be deemed ineffective for failing to argue

for a lesser term of incarceration at the time of sentencing. Accordingly, these

claims are meritless.

       Wright next asserts that the PCRA court erred when it allowed PCRA

counsel to consult with Wright’s plea counsel off the record5 concerning

Wright’s claims, rather than holding an evidentiary hearing to determine if

plea counsel was ineffective. He is entitled to no relief.


____________________________________________


5 In his initial no-merit letter, PCRA counsel stated that his “extensive and
intensive review” of Wright’s case included a review of “[Wright’s] pro se PCRA
petition, several letters of correspondence, the docketing history and entries,
petitioner’s court summary, guilty plea colloquies, sentencing notes of
testimony and in-person conversations with trial counsel[.]” Turner/Finley
No-Merit Letter, 8/24/17 at 1 (emphasis added).

                                          - 12 -
J-S62006-18



       Wright cites no case law or other authority supporting his contention

that it is improper or incorrect for PCRA counsel to interview plea counsel

regarding    a   petitioner’s    claims    of   ineffectiveness.    Indeed,   as   the

Commonwealth notes in its brief, “a zealous PCRA advocate likely should

contact [plea] counsel in an independent attempt to determine the validity of

potential claims.” Commonwealth’s Brief, at 11. Wright does not suggest any

basis to conclude that PCRA counsel’s communications with plea counsel in

any way impeded his independent review of the record.               Moreover, PCRA

counsel, the PCRA court, and this Court have concluded that Wright’s claims

of plea counsel’s ineffectiveness are all without merit.           Accordingly, he is

unable to establish prejudice and is entitled to no relief.

       Wright next claims that the PCRA court erred when it determined that

his sentences for aggravated assault did not violate double jeopardy, the rule

set forth in Campana I and Campana II,6 and Pa.R.Crim.P. 505. Double

jeopardy claims “implicate the fundamental legal authority of the court to

impose the sentence that it did” and, therefore, challenge the legality of the

sentence imposed.        Commonwealth v. Robinson, 931 A.2d 15, 21 (Pa.



____________________________________________


6 In Campana I, our Supreme Court designed a rule of compulsory joinder
requiring a prosecutor to bring, in a single proceeding, all known charges
against a defendant arising from a single criminal episode.           See
Commonwealth v. Hude, 458 A.2d 177 (Pa. 1983). In the interim between
Campana I and Campana II, the legislature enacted 18 Pa.C.S.A. § 110,
precluding the subsequent prosecution of charges not joined as prescribed.
See Commonwealth v. Beatty, 455 A.2d 1194 (Pa. 1983).

                                          - 13 -
J-S62006-18



Super. 2007).    As such, his claim is cognizable under the PCRA.         See 42

Pa.C.S.A. § 9542.

      Under 18 Pa.C.S.A. § 110, the Commonwealth is prohibited from

prosecuting a defendant based on its former prosecution of the defendant if

the following four-part test is met:

      (1) the former prosecution resulted in an acquittal or a conviction;
      (2) the current prosecution must be based on the same criminal
      conduct or have arisen from the same criminal episode as the
      former prosecution; (3) the prosecutor must have been aware of
      the current charges before the commencement of the trial for the
      former charges; and (4) the current charges and the former
      charges must be within the jurisdiction of a single court.

Commonwealth v. Shull, 811 A.2d 1, 4 (Pa. Super. 2002), quoting

Commonwealth v. Failor, 770 A.2d 310, 314 (Pa. 2001).

      Additionally, Pennsylvania Rule of Criminal Procedure 505 provides in

relevant part:

      (B) When more than one offense is alleged to have been
      committed by one person arising from the same incident, the
      issuing authority shall accept only one complaint, and shall docket
      the matter as a single case.

                                        ...

      (C) Upon application by any interested person and proof that any
      provision of paragraphs (A) or (B) was violated, a judge may order
      forfeiture of all additional costs of the issuing authority accrued by
      reason of such violation, and thereafter such costs shall not be
      taxed in the case.

Pa.R.Crim.P. 505(B) and (C). Our Supreme Court has held that a court cannot

remedy a violation of Rule 505(B) with dismissal. Commonwealth v. Tome,

398 A.2d 1369, 1372 (Pa. 1979). Rather, the only remedy is relief from the

                                       - 14 -
J-S62006-18



additional costs incurred from defending the second action separately.

Commonwealth v. Snyder, 560 A.2d 165, 173 (Pa. Super. 1989).

       Here, Wright was not subjected to multiple prosecutions arising from

the same criminal episode. Rather, he simultaneously entered guilty pleas to

charges at multiple docket numbers. As the PCRA court notes, had Wright not

pled guilty, “both indictments would certainly have been joined for trial and

been tried together.” PCRA Court Opinion, at 8. However, because Wright

entered a global plea as to all indictments, any double jeopardy claim under

section 110 or Rule 505 is rendered moot.7

       Wright’s next two claims assert that his sentences were illegal.

Specifically, he claims that his sentences for aggravated assault and

conspiracy to commit aggravated assault were illegal under 42 Pa.C.S.A. §

9714 (mandatory minimum sentences for second and subsequent offenses)

and that his sentences for persons not to possess firearms were illegal as

unconstitutional mandatory minimums under 42 Pa.C.S.A. § 9712 (mandatory

minimum sentences for offenses committed with firearms). Wright is entitled

to no relief. The sentences he received were not imposed pursuant to either


____________________________________________


7 With regard to Rule 505, Wright attempts to argue that he was subjected to
the payment of court costs and fees twice, although he does not specify what
duplicated costs he incurred. In any event, Rule 505 provides relief from
“additional costs incurred from defending the second action separately.”
Snyder, supra (emphasis added). Wright was not compelled to defend a
second action separately and, therefore, is entitled to no relief.




                                          - 15 -
J-S62006-18



section 9714 or section 9712.            Rather, they were negotiated sentences

imposed in conjunction with a knowing, intelligent and voluntary guilty plea.

In addition, all sentences were within the statutory limits.8

       Wright’s final three claims challenge the discretionary aspects of his

sentence. In particular, Wright asserts that the court did not state adequate

reasons on the record for his sentences and did not provide its reasons for

dispensing with a pre-sentence investigation report. Requests for relief with

respect to the discretionary aspects of a sentence are not cognizable under

the PCRA.9 Commonwealth v. Wrecks, 934 A.2d 1287, 1289 (Pa. Super.

2007).    Accordingly, Wright is entitled to no relief on these claims.

       Orders affirmed.




____________________________________________


8 The statutory maximum sentence for aggravated assault (F1), 18 Pa.C.S.A.
§ 2702(a)(1), is 20 years. See 18 Pa.C.S.A. § 1103(1). Wright was sentenced
to two concurrent terms of 7 to 20 years’ imprisonment for his aggravated
assault convictions. The statutory maximum sentence for possession of
firearm by person prohibited (F2), 18 Pa.C.S.A. § 6105(a), is 10 years. See
18 Pa.C.S.A. § 6105(a.1); 18 Pa.C.S.A. § 1103(2). Wright was sentenced to
two terms of 5 to 10 years’ incarceration for his two convictions of that crime.

9 While our Court has held that claims implicating the discretionary aspects of
sentencing raised in the context of an ineffectiveness claim are cognizable
under the PCRA, see Commonwealth v. Whitmore, 860 A.2d 1032, 1036
(Pa. Super. 2004), reversed in part on other grounds, 912 A.2d 827 (Pa.
2006), here, Wright has not asserted ineffectiveness.

                                          - 16 -
J-S62006-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/20/18




                          - 17 -